Matter of Alejandro F.C. v Alexis O. (2020 NY Slip Op 03737)





Matter of Alejandro F.C. v Alexis O.


2020 NY Slip Op 03737


Decided on July 2, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 2, 2020

Manzanet-Daniels, J.P., Gische, Kern, Oing, González, JJ.


11751 -27377/16 -7551/17

[*1] In re Alejandro F.C., Petitioner-Respondent,
vAlexis O., Respondent-Appellant.


Geoffrey P. Berman, Larchmont, for appellant.
Andrew J. Baer, New York, for respondent.
Janet Neustaetter, The Children's Law Center, Brooklyn (Chai Park of counsel), attorney for the child.

Order, Family Court, Bronx County (Karen M.C. Cortes, J.), entered on or about June 17, 2019, which, to the extent appealed from as limited by the briefs, after a hearing, awarded petitioner father primary physical custody of the subject child, unanimously affirmed, without costs.
The award of primary physical custody of the child to petitioner father has a sound and substantial basis in the record. The court properly considered the totality of the circumstances and concluded that the best interests of the child would be served if he resided primarily with petitioner (see Eschbach v Eschbach , 56 NY2d 167, 171, l72-173 [1982]; Domestic Relations Law § 70). The record shows that the child had lived primarily with petitioner since he was three years old and that petitioner was better able than respondent mother to provide a stable environment for him and to attend to his emotional, educational, and medical needs.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 2, 2020
CLERK